Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 12, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Miller, J.), of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the police officer’s testimony at the suppression hearing was inherently incredible and patently tailored to meet constitutional objections is based upon mere conjecture. Therefore, the findings of the hearing court as to the police officer’s credibility will not be disturbed (see, People v Concepcion, 38 NY2d 211; People v Ennis, 158 AD2d 467; People v Villa, 156 AD2d 402; People v Garafolo, 44 AD2d 86). Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.